MSO PURCHASE AGREEMENT This agreement (hereinafter the "Agreement") is entered into effective as of this 28th day of November 2007, by and among Vital Health Technologies, Inc./Caribbean American Health Resorts, Inc., a Minnesota Corporation (hereinafter "CAHR") and Dr. Edward Rubin the owner of record (hereinafter "Seller"),of the MSO (hereinafter "MSO"), with respect to CAHR's purchase of the MSO. In consideration of the mutual covenants and promises hereinafter contained, the Seller agrees to sell and the Buyer agrees to buy the MSO as described in Exhibit "A" attached and incorporated by reference, upon the following terms and conditions. 1.METHOD OF PAYMENT OF PURCHASE PRICE. The purchase price for the MSO in the manner of payment set forth in Exhibit "B" attached and incorporated by reference. 2.POST EXECUTION EVENTS. Upon execution of this Agreement, the following shall be actions shall be accomplished and documents executed and delivered as set forth in Exhibit "C" attached and incorporated by reference. 3.REPRESENTATIONS REGARDING SELLER.
